Citation Nr: 0604943	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
status-post meniscectomy of the right knee.

2.  Entitlement to a compensable rating for service-connected 
patellofemoral syndrome of the left knee.  

 
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had active service from December 1974 to November 
1997. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of May 2004.  This matter was 
originally on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran complains of a symptomatic right knee and 
magnetic resonance imaging revealed a complex tear of the 
posterior horn of the medial meniscus and a cyst secondary to 
the tear.

3.  The veteran complains of a symptomatic left knee but 
flexion is not limited to 45 degrees or less or extension 
limited to 10 degrees or more and VA examinations revealed no 
significant orthopaedic pathology or significant functional 
impairment associated with the knee.


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating of 10 
percent for service-connected status-post meniscectomy of the 
right knee have been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R.             
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 
5259 (2005). 


2.  The schedular criteria for a compensable rating for 
service-connected mechanical patellofemoral syndrome of the 
left knee have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5014 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in March 2001, the RO advised the veteran of the VCAA, VA's 
duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The March 2001 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  After service connection 
was established for the bilateral knee disabilities and the 
veteran initiated the instant appeal for higher initial 
ratings, the RO mailed follow-up 'duty to assist' letters to 
the veteran in May 2004 and February 2005.  The Board 
recognizes that the May 2004 VCAA notice specifically 
requested that the veteran provide any evidence in his 
possession that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
pursuant to 38 C.F.R. § 3.159(b)(1) provided to the veteran 
in May 2004 was not given prior to the first AOJ adjudication 
of the claims, the case was reconsidered again in October 
2005 and the Supplemental Statement of the Case (SSOC) was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Indeed, the 
veteran indicated that he had no further evidence to submit 
in March 2005.  Therefore, notwithstanding Pelegrini, to 
decide the claims would not be prejudicial error to the 
veteran.  

As previously noted, the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection.  He was not advised of the VCAA with respect to 
the "down-stream question" of the degree of disability of 
his bilateral knee disabilities.  He expressed his 
disagreement with the initial ratings assigned these 
disorders in the Notice of Disagreement (NOD).  In VAOPGCPREC 
8-03, the VA General Counsel noted that although it appeared 
that an NOD that first raised an issue satisfied the 38 
C.F.R. § 3.1(p) definition of application, he did not 
interpret 38 C.F.R. § 3.1(p) as requiring 38 U.S.C.A. § 
5103(a) notice upon receipt of an NOD raising a new issue.  
VAOPGCPREC 8-03 p. 3.  The General Counsel, however, noted 
that under 38 U.S.C.A. § 7105(d)(1), upon receipt of an NOD 
in response to a decision on a claim, the AOJ must take 
development or review action it deems proper under applicable 
regulations.  VAOPGCPREC 8-03 p. 3-4.  A Decision Review 
Officer reviewed the veteran's claim on a de novo basis and 
issued a Statement of the Case (SOC) in September 2002. 

Lastly, in further regard to VA's duty to notify, the Board 
notes that the RO provided the veteran with a copy of the May 
2001 rating decision, September 2002 SOC, and October 2005 
SSOC, which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOC and SSOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in April 2001 and 
November 2004.  The RO scheduled the veteran for a travel 
board hearing, which was held in August 2003.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that the RO complied with the 
Board's May 2004 Remand (Stegall v. West, 11 Vet. App. 268, 
271 (1998)), and that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.  

A review of the service medical records showed, in part, that 
the veteran had surgery for removal of a small benign cyst 
from the posteromedial aspect of his right knee in 1983.  At 
the time of surgery, an arthroscopy was performed, which 
revealed no evidence of meniscus or ligament injury.  The 
veteran did not have a medial meniscectomy nor did he have 
any form of meniscus repair.  

The April 2001 QTC examination report showed that the veteran 
complained of weakness, stiffness, instability, fatigue, and 
lack of endurance in both knees, with constant pain in the 
left knee and flare-ups of pain in the right knee.  He 
indicated that physical activity triggered pain in his right 
knee.  The physical examination revealed a normal gait with 
no requirement of an assistive aid to ambulate across the 
room.  There was a six centimeter, nondisfiguring, surgical 
scar in the right medial patella.  The scar was depressed and 
soft, blanched with the skin, and absent evidence of 
adherence, drainage, or exudates.  The examination of both 
knees revealed no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  Drawer sign and McMurray test were negative.  
Active flexion of the knee was to 140 degrees without pain; 
movement against gravity was to 140 degrees.  Active 
extension of the knee was to 0 degrees without pain; movement 
against gravity was to 0 degrees.  Range of motion of the 
affected joint was not limited by pain, fatigue, 
incoordination, weakness, and lack of endurance on repetitive 
use.  In addition, the examination of the left knee revealed 
evidence of mild crepitus.  The examiner reported that x-rays 
of the knees revealed no abnormalities.  The examiner 
provided diagnoses of status post right knee open reduction 
and internal fixation with residual subjective pain but well 
preserved range of motion with nondisfiguring scar and left 
patellofemoral syndrome.  The examiner commented that the 
veteran should avoid frequent kneeling and jogging.

In the July 2001 Notice of Disagreement and October 2002 
Substantive Appeal as well as testimony the veteran provided 
at the August 2003 travel board hearing, the veteran 
explained that his bilateral knee disorders did not affect 
his current job as an engineer, but he insisted that because 
of his knees, he was unable to hold a job that was more 
physical in nature such as a fire fighter or police officer.  
He indicated that he was unable to engage in physical 
activities because of his right knee and that he had 
difficulty rising from a squatting position on account of 
pain and a cracking sound in his left knee.  His knees 
interfered with his sleeping if he lay on his side with his 
knees together.  He acknowledged that his left knee was not 
that bothersome; rather, his right knee was his main concern.  

The November 2004 VA examination report showed that the 
physical examination revealed a well-healed, nontender five 
centimeter longitudinal surgical scar at the posteromedial 
aspect of the right knee at the joint line.  The scar was not 
adherent to any of the underlying structures, and there was 
no indication of any inflammation or swelling.  The veteran 
stood erect without evidence of any deformity of either knee.  
There was no indication of swelling, effusion, or temperature 
increase in either knee.  He was able to squat at least 80 
percent, almost 100 percent without evidence of 
intraarticular crepitation of either knee.  In the sitting 
position with active flexion and extension, no articular 
crepitation was noted.  His patellae were stable and tracked 
well over the femoral condyles.  Both knees extended fully to 
0 degrees and both flexed to 160 degrees actively and 
passively without pain.  Manipulation of the knees failed to 
demonstrate any form of instability as there was no evidence 
of ligamentous laxity or instability.  His thighs measured 10 
centimeters proximal to the patella and were equal at 49 
centimeters bilaterally.  

The examiner commented that the examination of the right 
knee, other than the residual surgical scar, had no evidence 
of any significant orthopaedic pathology.  The examiner noted 
that the veteran did not present with evidence of any obvious 
disability or significant functional impairment.  The 
examiner recognized that the veteran did experience slight 
discomfort with stooping, squatting, kneeling, etc., but he 
maintained that this did not appear to be associated with any 
actual disability. Rather, the examiner noted that such 
impairment appeared to be on the basis of pain with the 
possibility of internal derangement pending magnetic 
resonance imaging (MRI) testing.  Lastly, the examiner 
reported that there was no indication of instability, 
incoordination, fatiguability, or weakness.  

As for the left knee, the examiner commented that the 
examination was completely normal, and that there was no 
indication of any obvious orthopaedic pathologic finding.  
The examiner indicated that the veteran's symptoms and 
findings were consistent with a clinical diagnosis of chronic 
patellofemoral pain syndrome without evidence of 
intraarticular pathology (including chondromalacia, etc.).  
The examiner thereby concluded that there was no indication 
of disability or functional impairment.  The examiner 
indicated that "[x]-rays interpretation of minimal reactive 
changes of patello femoral articulation bilaterally reported 
as an 'abnormal' osteoarthritic reaction, but no mention of 
knee joint pathology and [were] considered to be within 
normal limits."  The radiograph reports additionally noted 
the presence of small joint effusion in both knees. 

In a May 2005 addendum, the examiner reported that the report 
on the MRI conducted in March described a complex tear of the 
posterior horn of the medial meniscus, and evidence of a 
small posterior cyst that the examiner noted was probably 
secondary to the meniscus tear.  The examiner maintained that 
this pathology would probably lead to degenerative changes 
with further disability if left untreated.  The MRI report 
additionally noted mild bony edema adjacent to the complex 
tear. 

The Board notes that the service-connected bilateral knee 
disabilities are not specifically listed in the rating 
schedule; therefore, the RO rated the service-connected knee 
disabilities under closely related disorders in which not 
only the functions affected, but anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  

The veteran's service-connected right knee disability is 
currently assigned a noncompensable evaluation under 
Diagnostic Code 5259, which assigns a maximum rating of 10 
percent for symptomatic removal of semilunar cartilage.  

Both VA examiners found no significant orthopaedic pathology 
or significant functional impairment associated with the 
right knee on physical examination.  The MRI, however, 
revealed the presence of a complex tear of the posterior horn 
of the medial meniscus and a cyst for which remedial 
treatment was essentially recommended.  Based on the MRI 
findings and the veteran's subjective complaints, the Board 
finds that the right knee disability more nearly approximates 
the rating criteria associated with a 10 percent rating under 
Diagnostic Code 5259.  

The Board is required to consider other diagnostic codes to 
assess whether the veteran is entitled to an even higher 
initial rating or a separate rating under any of them.   

The VA examinations showed that the veteran's right knee 
disability is not productive of flexion limited to 30 degrees 
or less or extension limited to 15 degrees or more with no 
demonstrable additional functional loss due to weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement, so as to preclude 
assignment of the next higher rating of 20 percent under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The VA examinations showed that the veteran's right knee is 
not manifested by ankylosis or productive of recurrent 
subluxation or lateral instability or malunion of the tibia 
and fibula with moderate knee or ankle disability, so as to 
preclude assignment of the next higher rating of 20 percent 
under Diagnostic Codes 5256 and 5262 or a separate rating 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5262 (2005); Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  

The November 2004 VA examination did reveal the presence of 
small joint effusion in the knee, but both VA examinations 
were negative for demonstrable evidence of locking of the 
knee joint and pain.  Therefore, the veteran's right knee 
disability does not more nearly approximate the criteria 
associated with a 20 percent rating under Diagnostic Code 
5258.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 (2005).

Finally, as for the residual surgical scar of the right knee, 
the medical evidence shows that the scar is not poorly 
nourished with repeated ulceration, tender or painful on 
objective demonstration, unstable, or produces functional 
impairment of the knee.  In addition, the scar does not 
measure an area of 144 square inches (929 sq. cm.) or 
greater.  As such, a separate rating is not warranted for the 
scar under the old and amended schedules for evaluating skin 
disorders.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2005). 

The Board concludes that the veteran is entitled to a higher 
initial rating of 10 percent under Diagnostic Code 5259.

The veteran's service-connected left knee disability is 
currently assigned a noncompensable evaluation under 
Diagnostic Code 5014, which rates the disability on 
limitation of motion of the affected part as degenerative 
arthritis (Diagnostic Code 5003).  The VA examinations showed 
that the veteran's left knee disability is not productive of 
flexion limited to 45 degrees or less or extension limited to 
10 degrees or more with no demonstrable additional functional 
loss due to weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement, so as to preclude assignment of a higher rating of 
10 percent under Diagnostic Codes 5260 and 5261.

As for other diagnostic codes, both VA examiners found no 
significant orthopaedic pathology or significant functional 
impairment associated with the left knee on physical 
examination notwithstanding evidence of mild crepitus so as 
to preclude a compensable evaluation under Diagnostic Codes 
5256, 5257, 5259, and 5262.  For the same reasons set forth 
with respect to the right knee, the veteran is similarly not 
entitled to a compensable evaluation under Diagnostic Code 
5258 for the left knee.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a compensable rating 
under Diagnostic Code 5014 or any other diagnostic code for 
patellofemoral syndrome of the left knee.  

The veteran's service-connected knee disabilities have not 
been shown to be manifested by greater than the criteria 
associated with the initial ratings assigned under the 
designated diagnostic codes during any portion of the appeal 
period.  Accordingly, staged ratings are not in order and the 
assigned ratings are appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Lastly, the Board notes that there is no evidence of record 
that any of the veteran's service-connected disabilities 
alone cause marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The veteran reportedly works as an 
engineer and by his own admission, his knee disabilities do 
not affect his job in any significant way.  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) 
for assignment of an extraschedular evaluation.








ORDER

A higher initial rating of 10 percent for service-connected 
status-post meniscectomy of the right knee is granted, 
subject to the law and regulations controlling the award of 
monetary benefits. 

A compensable rating for service-connected patellofemoral 
syndrome of the left knee is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


